Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 16/894,448 filed on June 5, 2020.


Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Skupin et al. (Pub. No.: US 2019/0238609).
a method implemented in a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) (paras. [0004]-[0007]) client-side network element (NE) (Fig. 1, element 10, para. [0040]), the method comprising: receiving, by a receiver, a DASH Media Presentation Description (MPD) (paras. [0102]-[0103]) describing media content including a virtual reality (VR) video sequence (paras. [0002]-[0003]); forwarding the media content to one or more rendering devices for rendering (Fig. 1, element 24, para. [0040]); and transmitting, via a transmitter, a rendered field of view (FOV) set metric toward a provider server, the rendered FOV set metric indicating a plurality of FOVs of the VR video sequence as rendered by the one or more rendering devices (paras. [0081]-[0086]).
Regarding claim 3, Skupin discloses the method of claim 1, wherein the rendered FOV set metric includes an entry object for each of the FOVs (paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 4, Skupin discloses the method of claim 1, wherein each entry object includes a horizontal rendered FOV (renderedFOVh) value indicating a horizontal element of a corresponding FOV in units of degrees (paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 5, Skupin discloses the method of claim 1, wherein each entry object includes a vertical rendered FOV (renderedFOVv) value indicating a vertical element of a corresponding FOV in units of degrees (paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
the method of claim 1, wherein the rendered FOV set metric includes a list of rendered FOV metrics for the FOVs (paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 7, Skupin discloses the method of claim 1, wherein the DASH client-side NE is a client, a media aware intermediate NE responsible for communicating with a plurality of clients, or combinations thereof (Fig. 1, element 10, para. [0040]).
Regarding claim 8, Skupin discloses a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) (paras. [0004]-[0007]) client-side network element (NE) (Fig. 1, element 10, para. [0040]) comprising: a receiver (Fig. 1, element 40, para. [0044]) configured to: receive a DASH Media Presentation Description (MPD) (paras. [0102]-[0103]) describing media content including a virtual reality (VR) video sequence (paras. [0002]-[0003]); and obtain the media content based on the MPD (para. [0042]); one or more ports configured to forward the media content to one or more rendering devices for rendering (Fig. 1, element 24, para. [0040]) and to forward a rendered field of view (FOV) set metric toward a provider server (paras. [0081]-[0086]); and a processor coupled to the receiver and the ports, the processor configured to determine the rendered FOV set metric, the rendered FOV set metric indicating a plurality of FOVs of the VR video sequence as rendered by the one or more rendering devices (paras. [0081]-[0086]).
Regarding claim 10, Skupin discloses the DASH client-side NE of claim 8. wherein the rendered FOV set metric includes an entry object for each of the FOVs (paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
the DASH client-side NE of claim 8. wherein each entry object includes a horizontal rendered FOV (renderedFOVh) value indicating a horizontal element of a corresponding FOV in units of degrees (paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 12, Skupin discloses the DASH client-side NE of claim 8, wherein each entry object includes a vertical rendered FOV (renderedFOVv) value indicating a vertical element of a corresponding FOV in units of degrees (paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 13, Skupin discloses the DASH client-side NE of claim 8. wherein the rendered FOV set metric includes a list of rendered FOV metrics for the FOVs (paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 14, Skupin discloses the DASH client-side NE of claim 8, wherein the DASH client-side NE is a client coupled to the one or more rendering devices via the one or more ports (Fig. 1, element 10, para. [0040]), and further comprising a transmitter configured to communicate with the provider server via at least one of the one or more ports (para. [0084]).
Regarding claim 16, Skupin discloses a method comprising: querying measurable data via one or more observation points (OPs) from functional modules to calculate metrics at a metrics computing and reporting (MCR) module, the metrics including a set of Field of Views (FOVs) (paras. [0081]-[0086]) rendered by virtual reality (VR) (paras. [0002]-[0003]) client devices (Fig. 1, element 10, para. [0040]); and reporting the set of FOVs to an analytics server in a rendered FOV set metric (paras. [0081]-[0086]).
Regarding claim 17, Skupin discloses the method of claim 16, wherein the rendered FOV set metric includes an entry object for each of the FOVs (paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 18, Skupin discloses the method of claim 16, wherein each entry object includes a horizontal rendered FOV (renderedFOVh) value indicating a horizontal element of a corresponding FOV in units of degrees (paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 19, Skupin discloses the method of claim 16, wherein each entry object includes a vertical rendered FOV (renderedFOVv) value indicating a vertical element of a corresponding FOV in units of degrees (paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).
Regarding claim 20, Skupin discloses the method of claim 16, wherein the render FOV set metric indicates a plurality of FOVs of a VR video sequence (paras. [0082]-[0083], including Table 1, found between them; paras. [0099]-[0101], including tables 9 and 10, found between them.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Skupin et al. (Pub. No.: US 2019/0238609) in view of Mao et al. (Pub. No.: US 2016/0093108).
Regarding claim 2, Skupin discloses the method of claim 1, but it could be argued that Skupin does not explicitly disclose wherein the plurality of FOVs are rendered simultaneously on two of the rendering devices. However, in analogous art, Mao discloses a virtual reality system in which there are a plurality of rendering devices, wherein the users can have a field of view rendered simultaneously (Fig. 3A, paras. [0084]-[0089]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skupin to allow for the plurality of FOVs are rendered simultaneously on two of the rendering devices. This would have produced predictable and desirable results, in that it would allow for more users to access the virtual reality environment at a single location, which could increase user satisfaction.
Regarding claim 9, Skupin discloses the DASH client-side NE of claim 8, but it could be argued that Skupin does not explicitly disclose wherein the plurality of FOVs are rendered simultaneously on two of the rendering devices. However, in analogous art, Mao discloses a virtual reality system in which there are a plurality of rendering devices, wherein the users can have a field of view rendered simultaneously (Fig. 3A, paras. [0084]-[0089]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skupin to allow for the plurality of FOVs are rendered simultaneously on two of the rendering devices. This would have produced predictable and desirable results, in that .


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Skupin et al. (Pub. No.: US 2019/0238609) in view of Van der Auwera et al. (Pub. No.: US 2016/0093108).
Regarding claim 15, Skupin discloses the DASH client-side NE of claim 8, but it could be argued that Skupin does not explicitly disclose wherein the DASH client-side NE is a media aware intermediate NE, and further comprising at least one transmitter coupled to the one or more ports configured to forward the media content to one or more rendering devices via one or more clients, the at least one transmitter configured to transmit the rendered FOV set metric toward a provider server. However, in analogous art, Van der Auwera discloses a system for transmitting virtual reality video content, wherein “the decoding device 2112 may receive the encoded video bitstream from a network entity 79, such as a server, a media-aware network element (MANE), a video editor/splicer, or other such device configured to implement one or more of the techniques described above.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Skupin to allow for the DASH client-side NE to be a media aware intermediate NE, and further comprising at least one transmitter coupled to the one or more ports configured to forward the media content to one or more rendering devices via one or more clients, the at least one transmitter configured to transmit the rendered FOV set metric toward a provider server. This would have produced predictable and desirable results, in that it would allow for more 


Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 14, 2022